Franklin App. Nos. 05AP-837, 05AP-838, and 05AP-839, 2006-Ohio-3826. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of attorney G. Gary Tyack’s motion to withdraw as counsel for appellant,
It is ordered by the court that the motion is granted.
It is further ordered that the court of appeals shall appoint counsel for appellant pursuant to S.Ct.Prac.R 111(7). A copy of this entry shall be sent to the court of appeals by the Clerk of this court, and appointed counsel shall file a copy of the court of appeals’ entry of appointment with the Clerk of this court.